RIGE, O. J.
—The mode of warning hands to work on a public road is prescribed by section 1166 of the Code. The defendant was not warned in that mode. TIis overseer was warned; and the overseer, after being warned, informed the defendant of the fact, who thereupon directed the overseer not to send the slaves to work on the road. There is no authority for this proceeding, unless it can be sustained by the Code. It cannot be thus sustained. When the overseer is lawfully warned, the failure to send the slaves is his default, and not that of the employer. The fact that the overseer, after being warned, informed the employer of it, and that the employer thereujion directed him not to send the slaves to work on the road, cannot make the employer liable for the default, when he has not been warned in the mode prescribed by section 1166 of the Code.—See, also, Code, § 1169; Keenan v. Comm’rs’ Court of Dallas, 26 Ala. 568; Connolly v. Ala. & Tenn. R. R. Co., 29 Ala. R. 373; Nowlin v. McCalley, 31 Ala. 678; Bettis v. Taylor, 8 Porter, 564.
Eor the error in refusing the charge asked by the defendant, the judgment of the circuit court is reversed, and the cause remanded.